PER CURIAM:
The petitioner, a prisoner of the Commonwealth of Virginia, was convicted on charges of possession with intent to distribute and distribution of marijuana, and received two consecutive sentences of a $10,-000 fine and twenty years imprisonment. The district court granted a writ of habeas corpus on the ground that these sentences were so disproportionate to the offenses as to constitute cruel and unusual punishment in violation of the Eighth Amendment to the United States Constitution. 432 F.Supp. 444 (W.D.Va.1977). A panel of this court reversed. 585 F.2d 1226 (4th Cir. 1978).
Upon rehearing en banc on the motion of the petitioner, this court affirmed the district court’s judgment. 601 F.2d 153 (4th Cir. 1979). The Supreme Court granted the respondent’s petition for a writ of certiorari, vacated this court’s judgment and remanded the case for further consideration in light of Rummel v. Estelle, 445 U.S. 263, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980).
The judgment of the district court is affirmed on an equal division of the en banc court.

AFFIRMED.